Stephens, J.
1. Where the issue is one as to the monetary amount of the damage to certain materials, as curtains and draperies, alleged to have been caused by the handling of them while being cleaned, evidence generally that the curtains, the number of which definitely appears, were torn and all ruffles thereon pulled and torn to such an extent that the curtains could not be used, that prior to the damage the value of the curtains was a stated amount, and that afterwards the value of each pair of curtains, in its damaged condition, was a stated amount, furnishes sufficient data from which the damage can be estimated, although there may not be any evidence specifically indicating in' detail the nature and extent of the damage. 2 Sutherland on Damages (4th ed.), 1430; Moss v. Georgia R. Co., 144 Ga. 173 (86 S. E. 550).
2. This being a suit by the owner of the property to recover from the defendant for having negligently caused the damage, and there being evidence authorizing the inference that the defendant caused the damage and was negligent as alleged, and that the plaintiff was damaged in an amount equal to that found for the plaintiff, the verdict was authorized, and the overruling of the defendant’s certiorari was not error.

Judgment affirmed.


Jenldns, P. J., and Bell, J., concur.

Key, McClelland & McClelland, for plaintiff in error.
Liltle, Powell, Smith & Goldstein, contra.